Citation Nr: 0026434	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for neuralgia, paresthesia 
of the left leg, claimed as loss of feeling of the left leg 
between the knee and hip and pain in the area internally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The claim of entitlement to service connection for neuralgia, 
paresthesia of the left leg, claimed as loss of feeling of 
the left leg between the knee and hip and pain in the area 
internally, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for neuralgia, 
paresthesia of the left leg, claimed as loss of feeling of 
the left leg between the knee and hip and pain in the area 
internally, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he developed neuralgia, paresthesia of 
the left leg, claimed as loss of feeling of the left leg 
between the knee and hip and pain in the area internally, 
during service.  He maintains that he has continued to 
experience this left leg problem since he was discharged.  
Thus, he feels that a grant of service connection for this 
disability is warranted.

With respect to the veteran's claim, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As a preliminary matter, the Board notes that most of the 
veteran's service medical records appear to have been lost.  
The record does include, however, the May 1946 service 
separation examination report and other separation documents.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  The Board is also under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
response, the NPRC reported that it did not have the 
veteran's records and that if on file at that facility, they 
are presumed to have been destroyed in a fire there in 1973.  
Additionally, searches were made of Surgeon's General Office 
records and sick and morning reports, all with no reference 
found to the veteran.

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran reported that he did 
not have copies of his service medical records.  For example, 
the veteran acknowledged the above in correspondence to the 
RO dated in September and October 1996.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear largely to be no longer available, the 
claim may be considered on the basis of the available record.

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, as noted, the veteran's service medical records 
are largely unavailable.  Nevertheless, the veteran's May 
1946 separation physical report, which is of record, is 
negative for a left leg disorder.  A history of right hip 
numbness was noted, however, with no examination findings 
related thereto.

The post-service medical evidence, essentially comprised of 
an October 1995 VA outpatient treatment record, does not 
contain a medical nexus diagnosis linking a current diagnosis 
of neuralgia, paresthesia of the left leg, claimed as loss of 
feeling of the left leg between the knee and hip and pain in 
the area internally, to service.  Meralgia paresthetica, 
left, was diagnosed, with no reference to onset in service, 
other than the veteran's subjective history of left thigh 
pain since the 1940s.  There are essentially no post-service 
medical records in evidence from discharge in 1946 till the 
mid-1990s.

In sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking neuralgia, 
paresthesia of the left leg, claimed as loss of feeling of 
the left leg between the knee and hip and pain in the area 
internally, to his military service.  As noted above, 
competent evidence of a current disability that is medically 
linked to service is essential in establishing a well-
grounded claim.  Hence, without competent evidence that 
neuralgia, paresthesia of the left leg, claimed as loss of 
feeling of the left leg between the knee and hip and pain in 
the area internally, is linked to service, this claim is not 
well grounded.  Epps.  As the veteran has submitted no 
medical evidence that neuralgia, paresthesia of the left leg 
is in any way due to service, the second prong of Caluza is 
not satisfied.  It follows that the third prong also is not 
satisfied.  As such, service connection for neuralgia, 
paresthesia of the left leg, claimed as loss of feeling of 
the left leg between the knee and hip and pain in the area 
internally, must be denied.

With respect to the veteran's July 1997 testimony that he 
developed neuralgia, paresthesia of the left leg, claimed as 
loss of feeling of the left leg between the knee and hip and 
pain in the area internally, as a result of service, the 
Board notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
veteran remarked that the left leg disorder may have resulted 
from an appendectomy that he underwent during service.  
Although the veteran's May 1946 separation examination report 
confirms that the veteran did have an appendectomy during 
service, it is negative for a left leg disorder.  Causative 
factors of a disease amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the March 1947 
service separation examination report does not show 
neuralgia, paresthesia of the left leg, claimed as loss of 
feeling of the left leg between the knee and hip and pain in 
the area internally, in service, and as the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that this disorder is in any way related to 
his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection neuralgia, paresthesia of 
the left leg, claimed as loss of feeling of the left leg 
between the knee and hip and pain in the area internally, is 
denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

